Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following Final office action is in response to applicant’s claim amendments/Remarks filed on 09/21/2022.
	Priority Date: CON>[#15/723,941>10/03/2017]>[US Pat 10,748,131]
Claim Status:
Amended claims; 1-3, 5, 10-16, and 19
Pending claims: 1-20

		Note: Terminal disclaimer-approved & DP is withdrawn.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for holding transaction  request to evaluate user profile. 
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations to:  
detect a particular transaction  request associated with an attempted purchase transaction prior to completion of the attempted purchase transaction, the particular transaction  request including a set of information defining the attempted purchase transaction, wherein the attempted purchase transaction data exchange is associated with a particular user profile; 
transmit, via the communications module, a first signal including at least a portion of the set of information defining the attempted purchase transaction to an analysis financial system for execution of a financial analytical analysis of the particular user profile based on the transaction request and  the set of information defining the attempted purchase transaction and a status of the particular user profile; 
initiate a hold state associated with the particular transaction request prior to completion of the attempted purchase transaction, the hold state initiated in response to detecting the particular transaction request, the hold state maintained for at least a period of time until after a result associated with the financial analytical analysis of the particular user profile based on the transaction request and user profile-specific  analysis is received; 
receive, …, a second signal including a result associated with the financial analytical analysis of the particular user profile based on the transaction request and user profile-specific analysis; 
in response to receiving the result,  present on the display and in an interface, a request for confirmation of whether to proceed with the particular transaction  request; and 34
in response to receiving user input associated with a cancellation of the particular request or in response to receiving no user input associated with the confirmation of the particular  after a predetermined period of time, cancel the particular transaction request.  

The claimed method/system/machine simply describes series of steps for holding transaction  request to evaluate user profile.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, user device and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors,  user device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 16, and 19.  
Furthermore, the dependent claims 2-15, 17-18, and 20 do not resolve the issues raised in the independent claims. The dependent claims 2-15, 17-18, and 20 are directed towards a browser plugin or agent executing on the client device performs the detection of the particular data exchange transaction request; a mobile application executing on the mobile client device performs the detection of the particular data exchange transaction request; the financial analytical analysis comprises a comparison of potential impact with one or more negative thresholds; a set of SKU-level data; the hold state with first signal; hold state provide multimedia presentation on a user interface; the financial analytical analysis comprises a comparison of the attempted purchase transaction data exchange against at least one financial rule specific to the particular user profile. 
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-15, 17-18 and 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Beck et al (US 2013/0191213 A1) in view of Ortigoza (US 2014/0289033 A1). 

	Ref claim 1, Beck discloses a client device comprising: a display; a communications module; at least one memory storing instructions; and at least one hardware processor interoperable coupled with the at least one memory, the display, and the communications module, wherein the instructions instruct the at least one hardware processor (Figs. 14-16; via client device 504a-b…) to: 
	detect a particular transaction  request associated with an attempted purchase transaction prior to completion of the attempted purchase transaction data exchange, the particular transaction request including a set of information defining the attempted purchase transaction, wherein the attempted purchase transaction is associated with a particular user profile (para [0044]; via the transaction handler uses the transaction data ...[0045]; via to identify [obviously detect...] authorization requests ...[0046]; via mobile applications to push offers to the users of consumer accounts/mobile devices [e.g., mobile phones, portable computers, tablet computers, personal digital assistants [PDAs] ...[0052], fig. 1; via user specific profile and transaction data... );
	transmit, via the communications module, a first signal including at least a portion of the set of information defining the attempted purchase transaction  to an analysis financial system for execution of a financial analytical analysis of the particular user profile based on the transaction request and the set of information defining the attempted purchase transaction and a status of the particular user profile (para [0135]; via when the user approaches the ATM, the ATM transmits account information to the transaction handler [103] to select the user specific profile [131] to Ad network to query for targeted Ad data...);
	initiate a hold state associated with the particular transaction request prior to completion of the attempted purchase transaction, the hold state initiated in response to detecting the particular transaction request, the hold state maintained for at least a period of time until after a result associated with the financial analytical analysis of the particular user profile based on the transaction request and user profile-specific analysis is received (para [0338-341]; via the client device of the user include an app interface ...user may chat with customer service rep [i, e,. via VerfyChat 553] ...  ...SMS messages, Facebook.RTM.messsages ...user use video to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation [imp led hold state]...).
	receive, via the communications module, a second signal including a result associated with the financial analytical analysis of the particular user profile based on the transaction request and the user profile-specific analysis (para [0052]; fig.1; via the system includes…a user tracker(113) to generate user data (125) to identify the user (101), a profile selector(129) to select a profile (131) specific to the user(101) identified by the user data (125)…[0054], figs. 2- 3; via the tr33ansaction profiles are generated via the factor and cluster analysis to summarize the spending patterns/behaviors to transaction records ...);
	in response to receiving the result, [[ present on the display and in an interface a request for confirmation of whether to proceed with the particular transaction request;]] and 34
	in response to receiving user input associated with a cancellation of the particular  request or in response to receiving no user input associated with the  confirmation of the particular after a predetermined period of time, cancel the particular transaction request (
Other embodiments (Para [0337], figs, 16a-16b; via illustrated example features of a one-tap mobile app in some embodiments of the IPOT…[P-0338]; via the app executing on the client device of the user include an app interface…chat with a customer (e.g., via VerifyChat 553) to resolve the difficulties in the purchase transaction…[P-0339]; the VerifyChat feature may be utilized for fraud prevention. For example, the IPOT may detect an unusual or suspicious transaction. …,communicate with the user, and verify the authenticity…,…the transaction is fraudulent. In such embodiment, the user may cancel [e.g.,559; with fig. 16C] challenge. The IPOT may then cancel the transaction, and initiate fraud investigation on behalf the user…).
	Beck does not explicitly disclose the step to present on the display and in an interface a request for confirmation of whether to proceed with the particular transaction  request.
	However, Ortigoza being in the same field of invention discloses the step to present on the display and in an interface a request for confirmation of whether to proceed with the particular request (para [0123]; via at 415, system server 120 generates a confirmation summary of the uploaded request ... transaction and product data... sends it including an option for display on customer device 110... [0180]; via customer device GUI ...).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Beck to include the disclosures as taught by Ortigoza to facilitate to proceed with data exchange and display
on device GUI [0180].	

	Ref claims 2-3, Beck discloses the client device of claim 1, wherein a browser plugin or agent executing on the client device performs the detection of the particular  transaction request, wherein the client device comprises a mobile client device, and wherein a mobile application executing on the mobile client device performs the detection of the particular transaction request (para [0046]; via mobile applications to push offers the users of consumer accounts/mobile devices-personal digital assistants [PDAs]…[0052], fig. 1; via user specific profiles and transaction data…).
	Ref claim 4, Beck discloses the client device of claim 1, wherein the financial analytical analysis comprises a comparison of potential impact with one or more negative thresholds  (para [0338-341]; via the client device of the user include an app interface ... VerfyChat 553 ... via video chat ... SMS messages, Facebook.RTM.messsages ...user use vide to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation implied negative threshold situation]... ).  
	Ref claim 5, Beck discloses the client device of claim 1, wherein the set of information defining the attempted purchase transaction includes at least one of an amount of the attempted purchase transaction, a merchant type associated with the attempted purchase transaction, and a set of SKU-level data associated with at least one item included in the attempted purchase transaction (para [0167]; via the merchant may provide transaction handler details at stock-keeping unit [SKU] level as loyalty record …[0187]…).   
	Ref claim 6, Beck discloses the client device of claim 1, wherein the hold state is initiated concurrently with transmission of the first signal, wherein initiating the hold state comprises providing for presentation at least one multimedia presentation on a user interface associated with the client device, and wherein the at least one multimedia
presentation includes at least one of a music file, a video file, an interactive game, an
advertisement, a bio-feedback file, or an odor file (para [0338-341]; via the client device
of the user include an app interface ... VerfyChat 553 ... via video chat ... SMS messages,
Facebook.RTM.messsages ...user use vide to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation... ).  
	Ref claims 9-11, Beck discloses client device of claim 1, wherein the financial analytical analysis comprises an analysis of the attempted purchase transaction in a context of the particular user profile, wherein the financial analytical analysis comprises a comparison of the attempted purchase transaction against at least one financial rule specific to the particular user profile, and  wherein at least one of the financial rules comprises a rule identifying a particular amount of spending over a period of time associated with the particular user profile and an effect on the particular amount of spending associated with the attempted purchase transaction (para [506]; via the cluster analysis... different rules ...[0621]; via current and future rules
implied financial rules for transaction]... ).
	Ref claim 12, Beck discloses the client device of claim 1, wherein the particular  request is automatically canceled in response to a determination that the attempted purchase transaction  is associated with a negative financial impact above a predetermined threshold  (para [0338-341]; via the client device of the user include an app interface ... VerfyChat 553 ... via video chat ... SMS messages, Facebook.RTM.messsages ...user use video to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation... ).
	Ref claims 13-14, Beck discloses the client device of claim 1, wherein the hold state is maintained after receiving the second signal including the result associated with the financial analytical analysis of the particular user profile based on the transaction request  and the user profile-specific analysis, and  wherein the request for confirmation of whether to proceed with the particular transaction request is presented during the hold state, and wherein the hold state is completed in response to receiving user input associated with the request for confirmation. (para [0338-341]; via the client device of the user include an app interface ...VerfyChat 553 ... via video chat ...SMS messages, Facebook.RTM.messsages ...user use video to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation... ). 
36	Ref claim 15, Beck discloses client device of claim 1, wherein initiating the hold state associated with the particular transaction request comprises: receiving, via the communications module, a fourth signal including instructions to initiate the hold state from the  analysis financial system, where the fourth signal is received after transmission of the first signal; and in response to receiving the fourth signal, initiating the hold state. (para [0338-341]; via the client device of the user include an app interface ... VerfyChat 553 ... via video chat ... SMS messages, Facebook.RTM.messsages ...user use video to facilitate the IPOT’s automated recognition... fraudulent/user may cancel the challenge/initiate fraud investigation... ).  

Claim 17 is rejected as per the reasons set forth in claim 4

	Claim 18 is rejected as per the reasons set forth in claim 7
	Claim 19 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 20 is rejected as per the reasons set forth in claim 12

Response to arguments

  Applicant's arguments filed on 9/21/2022 have been fully considered and they are deemed to be non-persuasive:

Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous action have been fully considered but they are not persuasive.  

Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and The claims Recite” Significantly More" than abstract idea. 

In addition to 101 rejections Applicant noted about 103 rejections with applied prior arts.
In response:

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above again based on the latest Patent Eligibility Guidance [2019-PEG].

REMARKS:

1. Double Patenting: TD-Approved &  DP is withdrawn,

2. Claim Rejections - 35 U.S.C. § 101:

Applicant argued [Remarks pages 1-5] that,  “Applicant respectfully submits that the claims are not directed to an abstract idea, but to an improved computerized method for processing a user's attempted transactions-potentially, to prevent completion of that transaction. In this way, the claims provide an automatic analysis that provides users with recommendations that help the user determine whether a particular transaction is in the 
best financial interest of that user. As recited in the Specification (with emphasis added):…; …; …
Applicant respectfully submits that the claims are not directed to a judicial exception. However, even if - for argument's sake - the claims are determined to be directed as 
such, the claims recite elements that are specifically integrated into a practical application and are therefore eligible under the revised Guidance. …; …; 
Applicant respectfully submits that the claims are not directed to a judicial exception. However, even if - for argument's sake - the claims are determined to be directed as  
such, the claims recite elements that are specifically integrated into a practical application and are therefore eligible under the revised Guidance. …; …;
Thus, Applicant submits that the claims, when considered under the new Guidance, recite eligible subject matter. …; …;
As such, Applicant respectfully submits that the pending claims are not directed to an abstract idea. For at least these reasons, Applicant respectfully requests withdrawal of the rejection.”

In response-Examiner disagrees:


Under Step (1): In the instant case, the claims are directed towards a computerized method, performed by processors for detecting a particular transaction request of purchase transaction which contains the steps of 

detecting, transmitting, initiating, receiving, displaying, cancelling the particular request.

The claim recites a series of steps and, therefore, is a process. 

Under Step (2A) Prong 1: A method for deriving financial information from purchase transaction request is akin to the abstract idea subject matter grouping of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing personal behavior or relationships or interactions between people and following rules or instructions). As such, the claims include an abstract idea. The specific limitations of the invention are identified to encompass the abstract idea include: (detecting a particular transaction request associated with an attempted purchase transaction…;transmitting information defining the attempted purchase transaction…; initiating a hold state…; receiving analysis of user profile…;displaying, whether to proceed…; cancelling the request.) As stated above, this abstract idea falls into the subject matter grouping (b) of: (Certain Methods of Organizing Human Activity as ‘Fundamental economic practice to Managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions’). 

Under Step (2A) Prong 2: “…”. When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of 
detecting a particular transaction request associated with an attempted purchase transaction…; transmitting information defining the attempted purchase transaction…; initiating a hold state…; receiving analysis of user profile…; displaying, whether to proceed…; cancelling the request do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 

The instant recited claims including additional elements (i.e. “detecting …information…, transmitting… purchase transaction information, and  displaying… the information,… cancelling the request”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [003-32]: server, processors, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.

Under Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., processor, instructions, memory, electrical communication, and storage medium) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)). Therefore, the claims are not patent eligible under 35 USC 101. 


3. Claim Rejections - 35 U.S.C. § 103:

Applicant argued in substance [Remarks pages [5-10] that, “…Beck does not teach that the ATM transmits account information to the transaction handler in response to any "received input associated with [a] cancellation." 
Ortigoza fails to cure the deficiencies of Beck. Moreover, the Office Action does not rely on Ortigoza as teaching these claimed features”… … Accordingly, because Beck in combination with Ortigoza fails to disclose at least these features, the combination does not render independent claim 1 obvious. Applicant therefore respectfully requests withdrawal of the rejection to claim 1 and its dependents…”

In response-Examiner disagrees with Applicant’s assertions.

However, Beck [obviously] teaches the above limitation “received input associated with [a] cancellation” as via Beck (Para [0337], figs, 16a-16b; via illustrated example features of a one-tap mobile app in some embodiment of the  IPOT…[P-0338]; via the app executing on the client device of the user include an app interface…chat with a customer (e.g., via VerifyChat 553) to resolve the difficulties in the purchase transaction…[P-0339]; the VerifyChat feature may be utilized for fraud prevention. For example, the IPOT may detect an unusual or suspicious transaction. …,communicate with the user, and verify the authenticity…,…the transaction is fraudulent. In such embodiment, the user may cancel [e.g.,559/fig. 16C] challenge. The IPOT may then cancel the transaction, and initiate fraud investigation on behalf the user…).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Bonalle (US 2016/0232566.A1) discloses Systems and Methods for Analytics in a Cooperative Data Exchange.
YAO (CN 106997559 A) discloses a Buying Customer Transaction Data Management System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691



								/BRUCE I EBERSMAN/                                                                                      Primary Examiner, Art Unit 3698